PER CURIAM
Husband petitions for review of our opinion. 107 Or App 167, 811 P2d 654 (1991). We treat the petition as a petition for reconsideration and allow it. ORAP 9.15.
Husband contends that this portion of our opinion is inappropriate with respect to prejudgment interest:
“A money judgment against husband in the amount of $12,500, plus interest at a rate of 9 percent per annum from date of trial, to be paid in full before June 8, 1997, with monthly installments of a minimum of $285 beginning on June 8,1992.” 107 Or App at 171.
We agree. The opinion is modified, as husband requests, to allow interest only from the date of the entry of the trial court judgment. We delete the quoted language and substitute the following:
“A money judgment against husband in the amount of $12,500, plus interest at a rate of 9 percent per annum from the date of the entry of the trial court judgment, to be paid in full before May 11, 1997, with monthly installments of a minimum of $285 beginning on May 11, 1992.”
Petition for reconsideration allowed; former opinion modified and adhered to as modified.